J\ COURT OF APP^LS^^T£J$pCT
    ^"i 301 Fannin Street
          Houston, Texas 77002^2066
                                                        V.'$a¥^ US POSTAGE»RTNEYBOWES

          RE:     Case No.'*401¥i-i%f0 0894-CR                  ZIP 77002
                                                                02 1W
                                                                   1372104 JAN 26 2015
Style:    Juan Cerda Alvarado
    v.    The State of Texas


        On January 26, 2015,       the Court today G:                         ) request
for extension of time to file the reporter                                         cause
to and including February 23, 2015.


   C.    Case #   ll-DCR-058831

                                 Juan   Cer
                                 #001701
                                 1410 W,
                                 Richmi


                     NIXIE

                                    RETURN       TO SENDER
                                           UNCLAIMED
                                    UNABLE       TO FORWARD
                      BC:   7 7 80? 7 afifiaa